STEINBERG, Judge,
dissenting:
I respectfully dissent from the holding of the majority because I believe the Court’s opinion conflicts with applicable binding precedent of the Supreme Court1 and the U.S. Court of Appeals for the Federal Circuit.2 I agree basically with the analysis of applicable Supreme Court opinions set forth in Judge Kramer’s concurring opinion. However, I conclude (1) that the plain meaning of the statute in question waived the Federal Government’s sovereign immunity as to the 28 U.S.C. § 2412(d) attorney-fee applications of appellants Karnas and Jones that were pending in the Federal Circuit and this Court, respectively, on October 29, 1992; (2) that if the statute were not clear then recourse to its legislative history would be necessary; and (3) that the applicable legislative history shows clearly the intent of Congress to waive sovereign immunity as to these fee applications.
I. Plain Meaning of the Statute
I agree with the majority that the inquiry regarding whether sovereign immunity has been waived as to a “case pending” in this Court or an “appeal ... pending” in the Federal Circuit must begin with the language of the statutory provision on which the appellants rely in contending that such a waiver has been made.3 That language from section 506 of the Federal Courts Adminis*111tration Act (FCAA § 506) follows in its entirety:
Sec. 506. Costs and Fees in the United States Court of Veterans Appeals.
(a) In GENERAL. — Section 2412(d)(2)(F) of title 28, United States Code, is amended by inserting before the semicolon “and the United States Court of Veterans Appeals”.
(b) Application to Pending Cases.— The amendment made by subsection (a) shall apply to any case pending before the United States Court of Veterans Appeals on the date of the enactment of this Act, to any appeal filed in that court on or after such date, and to any appeal from that court that is pending on such date in the United States Court of Appeals for the Federal Circuit.
FCAA, § 506, 106 Stat. 4513 (1992).
Subsection (a) of FCAA § 506 amends a definition in the Equal Access to Justice Act (EAJA) so as to include this Court (along with the Court of Federal Claims) in the definition of “court” in 28 U.S.C. § 2412(d)(2)(F).4 There is agreement among the parties and within this Court that subsection (a) of section 506 constitutes a clear and unequivocal waiver of sovereign immunity as to this Court. However, there is much disagreement about the effect and scope of subsection (b) as to the meaning of the terms “case pending” and “appeal ... pending” “on the date of the enactment of [the FCAA]”, October 29, 1992. For the reasons that follow in this part I., I conclude that the plain meaning of subsection (b) is that sovereign immunity has been waived as to any “case” or “appeal” pending on that date in either Court even though the only issue then pending was an EAJA attorney-fee application.
A. Dictionary Defínitions. In determining the plain meaning of “ease” and “appeal”, a first resort would logically be to a dictionary to determine the accepted use of the terms used.5 Black’s Law Dictionary (6th ed. 1990) at pages 215 and 96 defines “case” and “appeal” as follows:
Case. A general term for an action, cause, suit, or controversy, at law or in equity; a question contested before a court of justice; an aggregate of facts which furnishes occasion for the exercise of the jurisdiction of a court of justice. A judicial proceeding for the determination of a controversy between parties wherein rights are enforced or protected, or wrongs are prevented or redressed; any proceeding judicial in its nature.
Appeal. Resort to a superior (ie. appellate) court to review the decision of an inferior (ie. trial) court or administrative agency. A complaint to a higher tribunal of an error or injustice committed by a lower tribunal, in which the error or injustice is sought to be corrected or reversed.
The above broad, inclusive definitions do not square with the majority’s crabbed “strict construction” analysis. Ante at 103-04, 106.
B. Nature of the “Case” and “Appeal” Here at Issue. In enacting the FCAA § 506(a) express waiver of sovereign immunity as to EAJA’s applicability to this Court, Congress explicitly vested this Court with jurisdiction to decide EAJA attorney-fee applications and to award attorney fees where authorized. It is these cases that are the sole subject of subsection (a), and it defies logical and contextual analysis to infer that subsection (b) deals with some other subject. In his opinion for the U.S. Court of Appeals for the District of Columbia Circuit in Center for Science in the Public Interest (CSPI) v. Regan, Judge Starr, in construing the term “case pending” in the 1985 EAJA Amendments, made this exact point, as follows: “The statute before us is exclusively concerned with attorneys’ fees and fee petitions; as a result, the plain meaning of ‘cases pending’ in specifying the effective date of the fee *112statute ‘presumably would be commonly understood to include pending fee applications.’ ”6 Since in FCAA § 506(b) Congress elected to make the waiver applicable retroactively to cases already pending on the effective date, it requires a contorted construction to read “case” or “appeal” in subsection (b) as not referring to the very proceedings which Congress, in subsection (a), specifically authorized be brought in this Court.
C. Binding Federal Circuit Precedent. Precedent opinions of the Federal Circuit are binding on this Court unless clearly superseded by applicable Supreme Court opinions.7 In a binding precedent opinion, Gavette v. OPM, 808 F.2d 1456, 1467 (Fed.Cir.1986) (en banc), the U.S. Court of Appeals for the Federal Circuit was faced with the identical question now before us — whether the words “cases pending” in section 7(a) of the 1985 EAJA Amendments8 applied to a case then pending in the court of appeals only on the issue of EAJA attorney fees and no longer pending on the underlying merits of the appeal from the agency decision. As set forth in part I.F., below, the so-called “waiver” versus “clarification” distinction does not provide a valid basis for distinguishing the Gavette case from the case before us.
At the time the Federal Circuit decided Gavette, five other circuits had decided cases involving the meaning of “cases pending” in the 1985 Amendments; all had held, either explicitly or implicitly, that the term included a case pending on the EAJA-attorney-fee issue only.9 In Gavette, the Federal Circuit held that the term “cases pending” applied “without distinction” to a “case” pending only on an EAJA fee application. Until some higher authority holds to the contrary, I believe this Court is bound by Gavette. Moreover, the Federal Circuit’s position on the 1985 EAJA Amendments was followed by one other circuit within the year following Gavette, bringing the total number of circuits agreeing on this issue to seven, with only one, the Sixth Circuit, deciding to the contrary.10
*113At the time Gavette was being decided, there was a split in the courts of appeals over the identical question of the meaning of the synonymous term,11 “civil action ... pending”, in the effective date provision enacted in the original 1980 EAJA12. The Fifth and Eighth Circuits had decided for retroactive applicability13, and the Ninth, District of Columbia, and Seventh Circuits had decided against retroactive applicability14, when all that was pending on that effective date was an EAJA fee application. As concluded immediately below in part I.D., this split of authority was effectively resolved by the Supreme Court’s 1990 opinion in the Jean case. The binding Gavette holding thus provides a further basis for rejecting the majority’s position that the plain meaning of “case pending” and “appeal ... pending” in FCAA § 506(b) does not include the instant EAJA fee applications. Moreover, the Federal Circuit has recently reaffirmed this holding in Gavette.15
D. Textual Analysis. Indeed, a thorough examination of the key statutory words and the context in which they are used supports the above plain-meaning conclusion. It seems quite clear that the term “case” as used in FCAA § 506(b) is the equivalent of “civil action” as used in EAJA. Specifically, EAJA § 2412(d)(1)(A) provides in pertinent part that “a court shall award to a prevailing party ... fees and other expenses, ... incurred by that party in any civil action ..., including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action_” 28 U.S.C.A. § 2412(d)(1)(A) (West Supp.1993) (emphasis added). Since EAJA uses the term “case” or “cases” and the term “appeal” or “appeals” in only two places (“eases” once and “appeals” once) and both uses reflect that the terms are subsumed within the term “civil action”, the FCAA’s use of “case” to refer to EAJA proceedings must be synonymous with EAJA’s use of “civil action”.16 The following analysis demonstrates that the term “civil action” in EAJA applies to the EAJA-fee-application portion of the case as well as the underlying case decided on its merits.
1. Textual analysis in light of case law: First, two recent Supreme Court opinions, Comm’r, INS v. Jean and Sullivan v. Hudson, have eschewed a restrictive interpretation of the term “civil action” in the EAJA *114context and have adopted expansive definitions of the term. In Jean, a unanimous Supreme Court held that a “civil action” under EAJA included all aspects of a particular piece of litigation, from the merits decision, through the EAJA application, to and including the EAJA application for “fees for fees” — the latter being the right of the successful EAJA applicant to receive EAJA fees to cover its litigation of the right to EAJA fees. In so holding, Jean rejected the position of the Attorney General that the United States should be liable for “fees for fees” only if the “position of the United States” on the basic EAJA entitlement issue were not “substantially justified”. 28 U.S.C.A. § 2412(d)(1)(A) (West Supp.1993); Jean, 496 U.S. 154, 158, 110 S.Ct. 2316, 2319 (1990). The Court further held: “Any given civil action can have numerous phases. While the parties’ postures on individual matters may be more or less justified, the EAJA — like other fee-shifting statutes — favors treating a ease as an inclusive whole, rather than as atomized line-items.”17
In Hudson, the Supreme Court held that nonadversarial proceedings in a Social Security case that were conducted pursuant to a federal court remand to the administrative agency were “an integral part of the ‘civil action’ for judicial review and thus EAJA attorney fees for representation on remand are available subject to the other limitations in the EAJA.”18 Hudson, 490 U.S. 877, 892, 109 S.Ct. 2248, 2258 (1990). The Hudson Court adopted this expansive reading despite the express provision in EAJA authorizing attorney fees in agency administrative adjudicatory proceedings only for representation in an “adversary adjudication”.19 5 U.S.C.A. § 504(a)(1) (West Supp.1993).20 As discussed in part II.B., below, the legislative history shows that the Senate intended FCAA § 506 to be applied to this Court in a way consistent with “the principles of’ Hudson.21
Quite clearly, the Supreme Court in Jean and Hudson was not constrained by notions of “strict construction of waivers of sovereign immunity”, ante at 103-04,106 (quoting from Ardestani v. INS, — U.S. -, -, 112 S.Ct. 515, 521 (1991)), to adopt a narrow reading of “civil action”. Moreover, under the holding of Jean set forth above, an EAJA “civil action” includes all of the parts of that litigation: merits; EAJA applicability; and “fees for fees”.22 Hence, if “case” is synonymous with “civil action”, then the pendency of any of the portions of the case on October 29, 1992, triggers the applicability of FCAA § 506. The Supreme Court’s holding and analysis in Jean effectively resolved the split of authority discussed in part I.B., above, in the courts of appeals over whether the terms “case pending” in the 1985 EAJA Amendments, or “civil action ... pending” in the 1980 EAJA, covered cases pending only on an EAJA attorney-fee application. They do.
Moreover, when Congress used the term “ease” in 1992 in FCAA § 506(b), it is presumed, according to Supreme Court and Federal Circuit precedent, to have been “knowledgeable about existing [statutory and case] law pertinent to the legislation it en*115act[ed].”23 Hence, Congress must be assumed to have legislated in 1992 with full knowledge of the Supreme Court’s 1990 EAJA holding in Jean, and of the effect of that holding in resolving the prior split of authority in the courts of appeals over the extent of EAJA’s retroactive applicability.
2. Contextual analysis of FCAA: Second, an examination of the FCAA for other uses of “case” or “appeal” lends further support to the above plain meaning of those terms in FCAA § 506(b). In FCAA § 102(d), Congress provided for the abolition of the Temporary Emergency Court of Appeals (TECA) six months after the FCAA’s enactment.24 Under FCAA § 102(e)(1), entitled “Pending Cases”, any unempaneled “appeal” then pending in TECA was to be assigned to the Federal Circuit.25 The FCAA Senate Judiciary Committee report explained that the legislation “vested [the TECA’s] remaining caseload” in the Federal Circuit.26 It seems highly unlikely that Congress extinguished the EAJA rights of the parties in unempaneled EAJA-fee applications pending in TECA upon that court’s abolition.27 And if FCAA § 102(e)(1) applied to such pending “cases”, then, under the “normal rule of statutory construction that ‘identical words used in different parts of the same act are intended to have the same meaning’ ”,28 the identical term in FCAA § 506(b) should be held to have the same meaning.
E. Cautionary Principle Not to Narrow Waiver Once Made. In determining the meaning of § 506(b), we should also heed the *116Supreme Court’s oft repeated injunction, which originated in United States v. Kubrick, and was recently reaffirmed by the Supreme Court in three sovereign immunity cases29, that “once Congress has waived sovereign immunity over certain subject matter the Court should not ‘assume the authority to narrow the waiver that Congress intended.’ ” Kubrick, 444 U.S. 111, 117-18, 100 S.Ct. 352, 356-57 (1979). The Court in Ardestani cited the following cases as examples of those which had approached sovereign immunity waivers through the application of that cautionary principle: Kubrick, supra; Hudson, supra, discussed extensively in part II.C., below, and Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990).30 It could also have cited to Jean, supra, in which a unanimous Supreme Court had twice cited Hudson in support of its expansive reading of the term “civil action” in EAJA.
In the context of FCAA § 506, there can be no doubt that subsection (a) of that section waived sovereign immunity as to suits against the Department of Veterans Affairs to recover fees under EAJA for representation before this Court. This Court should follow the cautionary principle set forth in Kubrick, Irwin, and the three recent Supreme Court cases and take care not “to assume the authority to narrow the waiver that Congress intended.”31 The question before this Court, then, is the scope or extent of the FCAA § 506(a) unequivocally expressed waiver of sovereign immunity.
F. Original Waiver v. Clarification. With regard to determining the plain meaning of the statute, I do not place great reliance on the distinction discussed by the majority, ante at 103-07, and by Judge Kramer, ante at 109-10, that has been characterized as one between “a waiver of sovereign immunity” and an amendment “intended merely to ‘clarify’ the original EAJA”.32 The problem with this waiver/clarification distinction is that once a waiver of sovereign immunity has been established through EAJA all amendments to it could be considered, in the narrowest sense, “clarifying” rather than “new” waivers; and, in the broadest sense, every amendment permitting an EAJA recovery where one would not have been available absent that amendment could be considered a “new” waiver of sovereign immunity as to the particular recovery permitted on the basis of that amendment. It is quite possibly in the former, narrow sense that the 1992 House and Senate Judiciary Committee reports referred to FCAA § 506 as an amendment intended to “clarify”.33 See the discussion infra part II.B. and note 41.
*117In this regard, it should be remembered that the 1985 EAJA Amendments, which some courts have characterized generally as “clarifying”,34 enacted two specific “new” waivers of sovereign immunity. The first, which was far greater than the three-year waiver made in the 1980 original EAJA enactment, was a permanent, in perpetuity waiver applicable after the date of the enactment of the 1985 Amendments. The second was a retroactive waiver from the date of the enactment of the 1985 Amendments back to October 1, 1984, the day after the original three-year EAJA had expired. I thus find the quote in Judge Kramer’s opinion from footnote 11 in CSPI, which makes an explicit distinction between the enactment of EAJA in 1980 and of the 1985 Amendments, unavailing. Ante at 109-10 (citing 802 F.2d at 524 n. II).35
G. “Plain Meaning” Conclusion. For the foregoing reasons, I conclude that, if the majority is correct that the waiver of sovereign immunity as to the pending fee applications must be clear and unequivocal on the face of the statute itself (I do not so conclude, as explained in part II., below), FCAA § 506(b) does clearly and unequivocally express a waiver of sovereign immunity as to the pending attorney-fee applications.
II. Legislative History
If I were to conclude, which I do not, that the plain meaning of the statute did not waive sovereign immunity as to the two pending fee applications, then I would agree with Judge Kramer that it is necessary to examine the FCAA’s legislative history to determine whether such a waiver was made. Ante at 109. Upon such examination, I find that Congress clearly intended to waive sovereign immunity for the categories of cases into which our two appellants fall.
I start by noting again that we are bound by Federal Circuit rulings unless we conclude that they have been clearly superseded by applicable Supreme Court opinions.36 Although, as noted in part I.C., I believe that the Federal Circuit has authoritatively decided the very issue at question here, another, more recent Federal Circuit decision provides authoritative guidance with regard to the question of the role of legislative history in statutory interpretation of EAJA (28 U.S.C.A. § 2412(b) (West Supp.1993)). On June 9, 1993, the Federal Circuit, in finding “the requisite waiver of sovereign immunity for an award of attorney fees against the United States” under EAJA, expressly relied on extensive analyses of EAJA legislative history and laid down the following rules for interpreting statutory language and specifically EAJA. M.A. Mortenson Co. v. United States, 996 F.2d 1177, 1184 (Fed.Cir.1993). The court stated:
Where the language of a statute is clear, the plain meaning of the language governs interpretation thereof: “[T]he starting point for interpreting a statute is the lan*118guage of the statute itself. Absent a clearly expressed legislative intention to the contrary, that language must ordinarily be regarded as conclusive.” Consumer Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2055, 64 L.Ed.2d 766 (1980). Where congressional intent would be thwarted absent reference to the legislative history, however, it is permissible to look beyond the specific language used, especially recognizing the Supreme Court’s guidance that the EAJA be interpreted “in light of [the EAJA’s] manifest purpose.” Sullivan, Secretary of Health & Human Servs. v. Hudson, 490 U.S. 877, 890, 109 S.Ct. 2248, 2257, 104 L.Ed.2d 941 (1989). This is no less true when attempting to determine the scope of the government’s waiver of sovereign immunity. See, e.g., McDonald’s Corp. v. United States, 926 F.2d 1126, 1129-32 (Fed.Cir.1991) (rejecting the government’s position that the plain language of 28 U.S.C. § 1491 must be interpreted without resort to the legislative history of the Tucker Act; Congress’ intent was clearly evidenced from the legislative history, and would have been frustrated by a technical reading of the statutory language).
The present ease is representative of a situation in which congressional intent is clear, even though imprecisely couched in the statutory phraseology of section 2412(b). The legislative history of the EAJA and the circumstances surrounding the passage thereof demonstrate that the drafters explicitly contemplated recovery of attorney fees against the government under circumstances other than those narrowly revealed by the “terms of the statute” language.
Mortenson, 996 F.2d at 1181 (emphasis added). The applicability of these rules to the situation before us could not be more clear.
I agree with Judge Kramer’s concurring opinion that recent Supreme Court precedents are confusing and ambiguous on the role of legislative history in determining whether waivers of sovereign immunity have been made by various enactments, and have not excluded resort to such history. Ante at 109. Hence, I believe that this Court is bound by the Federal Circuit’s express and very specific rules for interpreting EAJA even though the Circuit did not cite all applicable Supreme Court precedent.37 Indeed, I also believe, as suggested by Judge Kramer in his concurring opinion, ibid., that the majority’s analysis falls short in stopping with the Supreme Court’s 1991 Ardestani and 1992 United States v. Nordic Village, Inc., — U.S. -, 112 S.Ct. 1011, 117 L.Ed.2d 181 (1992), opinions38 and not treating the 1993 Supreme Court precedents which cite the interpretative principles of Kubrick applicable to determining waivers of sovereign immunity. In a case decided on March 8, 1993, the Supreme Court stated:
A recent statement of this sort, and the one to which we now adhere, is found in United States v. Kubrick, 444 U.S. 111, 117-18, 62 L.Ed.2d 259, 100 S.Ct. 352 (1979): “We should also have in mind that the Act waives the immunity of the United States and that ... we should not take it upon ourselves to extend the waiver beyond that which Congress intended. Neither, however, should we assume the au*119thority to narrow the waiver that Congress intended.”
Smith v. United States, — U.S. -, -, 113 S.Ct. 1178, 1183, 122 L.Ed.2d 548 (1993) (citations omitted) (emphasis added). See also United States v. ex rel. Director, Idaho Dep’t of Water Resources, — U.S. -, -, 113 S.Ct. 1893, 1896, 123 L.Ed.2d 563 (May 3, 1993). Moreover, Ardestani, so heavily relied upon by the majority, also quoted Kubrick to this effect.39
I believe it is incontestable that the customary way to determine what Congress “intended” is by examining legislative history. Turning, then, to the legislative history of FCAA § 506, for the following reasons I disagree with Judge Kramer’s assessment that it “cannot be seen as unambiguous”. Ante at 110.
A. Unequivocal Legislative Historg. As to waivers of sovereign immunity, I assume, as Judge Kramer suggests in his opinion, that the legislative history as to Congressional intent needs to be “unequivocal” if the statutory text is not.40
B. Committee Reports. The entire FCAA § 506 legislative history is set forth below.
The Senate Judiciary Committee, which reported the FCAA on July 27, 1992, stated:
A March 13,1992, decision of the United States Court of Veterans Appeals (court), in Jones and Karnas v. Derwinski, denied the right of plaintiffs to recover attorney fees under the Equal Access to Justice Act (EAJA). This ruling has resulted in a substantial burden on veterans bringing cases to the court, aggravating the situation in which a majority of cases are being brought pro se, thereby creating additional work for the court.
The objective of EAJA is to eliminate financial deterrents to individuals attempting to defend themselves against unjustified Government action. Veterans are exactly the type of individuals the statute was intended to help. Therefore, section 508 [enacted as section 506] amends EAJA to clarify that it applies to the Court of Veterans Appeals, overruling the Jones and Kamas decision.
The Committee intends to make clear that EAJA applies to the court to the full extent of the law, including the principles contained in Sullivan v. Hudson, and Center for Science in the Public Interest v. Regan.
The intent of section 508 is to clarify the inclusion of the Court of Veterans Appeals as a “court” for purposes of EAJA. It is not the intent of the committee, by specifying the Court of Veterans Appeals, to exclude any other nonarticle III courts having jurisdiction of an action from qualifying as a “court” under EAJA.
S.Rep. No. 342, 102d Cong., 2d Sess. 39 (1992) (footnotes omitted) (emphasis added).
The House Judiciary Committee then stated in its report, filed on October 3, 1992:
A March 13, 1992, decision of the United States Court of Veterans Appeals, Jones v. Derwinski, denied the right of plaintiffs to recover attorneys’ fees under the Equal Access to Justice Act (EAJA). This ruling has resulted in a substantial burden on veterans bringing cases to the court and has resulted in a majority of cases being brought pro se, creating additional work for the court.
The objective of EAJA is to eliminate financial deterrents to individuals attempting to defend themselves against unjusti*120fied government action. Veterans are among the types of individuals the statute was intended to help. Therefore, section 508 [enacted as section 506] amends EAJA and clarifies that it applies to the Court of Veterans Appeals.
H.R.Rep. No. 102-1006,102d Cong., 2d Sess. 25 (1992), U.S.Code Cong. & Admin.News pp. 3921, 3934 (emphasis added).
I find that these authoritative expositions of the congressional committees of jurisdiction clearly express the following congressional intent: (1) to treat FCAA § 506 as “clarifying”, rather than making, a waiver of sovereign immunity; (2) to overrule the March 1992 decision in the instant case, 2 Vet.App. 231 (1992); and (3) to adopt “the principles of’ CSPI and Hudson in the application of EAJA to proceedings in this Court (emphasis added).
As to whether subsection (a) of section 506 was a clarification rather than a “new” waiver for purposes of the caselaw discussed in part I.F., above, I must conclude that the Committees were in the main not correct in their characterizations. As we held in the instant case in 1992, no “unambiguous” waiver of sovereign immunity was enacted in the 1988 Veterans’ Judicial Review Act (VJRA) as to the applicability of EAJA in this Court. Jones (McArthur) and Karnas v. Derwinski, 2 Vet.App. 231, 234 (1992). However, that does not mean that the Committees were altogether wrong; subsection (b) could certainly be considered to be a “clarification” of the applicability of the waiver being provided in subsection (a). And in that sense an analysis of the language in the Committee reports invokes the caution of Kubrick, Irwin, Ardestani Smith, and Idaho, ex rel, that “once Congress has waived sovereign immunity over certain subject matter, the Court should be careful not to ‘assume the authority to narrow the waiver that Congress intended.’ ” Ardestani — U.S. at -, 112 S.Ct. at 520 (quoting Kubrick ).41 Moreover, it is significant that both Committees considered the amendment as one to “clarify” in the sense that that term was used in CSPI, the “principles” of which, according to the Senate Committee, were to govern the applicability of EAJA to this Court’s proceedings.
Most fundamentally, I do not agree with Judge Kramer that the Senate Committee’s reference to “the principles” of CSPI and Hudson is ambiguous in terms of the Committee’s intent. CSPI stands for the “principle”, as contrasted with its strict holding, that the “straightforward” reading of “case” in the 1985 Amendments effective-date provision includes cases pending only on fee applications when those amendments were enacted.42 The CSPI case arguably involved a “clarifying” amendment rather than an original waiver of sovereign immunity, and the Senate and House Committees classified their 1992 FCAA actions (although somewhat inaccurately) as clarifying also.43 Moreover, one of “the principles” involved in Hudson was that “civil action” in EAJA should be “read in light of ... [EAJA’s] purpose ‘to diminish the deterrent effect of seeking review of, or defending against, governmental action’ ”.44 Accordingly, I conclude that the language of the legislative history regarding the “principles contained in” CSPI and Hudson evidences clear legislative intent that the fee applications in question were to be included in the FCAA § 506(b) statutory phrases “case pending” and “appeal ... pending” (emphasis added).
*121III. Conclusion
Focusing expressly on the fee applications of our two appellants, Mr. Jones’ EAJA attorney-fee application was pending here on October 29,1992, and Mr. Karnas’ was pending in the Federal Circuit on that date. Given the binding Supreme Court and Federal Circuit precedent, the plain meaning of FCAA § 506 in which the Congress decided to provide expressly for retroactive application of EAJA eligibility, and the stated congressional intentions of “overriding the [1992] Jones and Karnas decisions” by this Court and that “the principles” of CSPI and Hudson are to govern the application of EAJA in this Court, the majority has reached the erroneous conclusion that Congress intended to deny to appellants the benefit of the very law that their litigation was responsible for producing. I, therefore, am constrained to dissent from the Court’s dismissal of these EAJA applications.

. Comm'r, INS v. Jean, 496 U.S. 154, 110 S.Ct. 2316, 110 L.Ed.2d 134 (1990); Sullivan v. Hudson, 490 U.S. 877, 109 S.Ct. 2248, 104 L.Ed.2d 941 (1989).


. M.A. Mortenson Co. v. United States, 996 F.2d 1177, 1181 (Fed.Cir.1993); Gavette v. OPM, 808 F.2d 1456, 1467 (Fed.Cir.1986) (en banc).


."The starting point in statutory interpretation is the language [of the statute] itself.” Ardestani v. INS, - U.S. -, -, 112 S.Ct. 515, 519, 116 L.Ed.2d 496 (1991); see Mortenson, 996 F.2d at 1181. I agree with Judge Kramer in concluding that applicable precedents do not clearly establish that the inquiry must end with the statutory language. See the discussion infra part II.


. As amended, 28 U.S.C.A. § 2412(d)(2)(F) (West Supp.1993) provides: " 'court' includes the United States Claims Court [now the United States Court of Federal Claims] and the United States Court of Veterans Appeals”.


. See Ardestani, - U.S. at -, 112 S.Ct. at 520 ("the legislative purpose is expressed by the ordinary meaning of the words used”) (quoting American Tobacco Co. v. Patterson, 456 U.S. 63, 68, 102 S.Ct. 1534, 1537, 71 L.Ed.2d 748 (1982)); Hudson, 490 U.S. at 890, 109 S.Ct. at 2257 (quoting Black’s definition of "civil action”); id., 490 U.S. at 894, 109 S.Ct. at 2259 (White, J., dissenting) (same).


. Center for Science in the Public Interest (CSPI) v. Regan, 802 F.2d 518, 521-22 (D.C.Cir.1986) (quoting Trahan v. Regan, 625 F.Supp. 1163, 1164 (D.D.C.1985), in construing the 1985 EAJA Amendments, Pub.L. No. 99-80, § 7(a), 99 Stat. 183, 186 (1985)). The court further stated:
As the Fifth Circuit aptly put it in addressing this issue, "[t]he phrase 'cases pending' makes no distinction between the fee application stage of a case and consideration of the merits.” Russell v. National Mediation Board, 775 F.2d 1284, 1286 (5th Cir.1985); Gavette v. Office of Personnel Management, 785 F.2d 1568, 1578 (Fed.Cir.1986) [(en banc)] [amended 808 F.2d 1456 (Fed.Cir.1986) (en banc)]. Both stages of litigation would seem to be encompassed by the statutory term. At all events, no such distinction is to be found in the language of the statute itself.
Ibid. This analysis in CSPI was cited with approval and followed by Judge Breyer for the First Circuit in United States v. 6.93 Acres of Land, 852 F.2d 633, 634-35 (1st Cir.1988) (also citing Russell and Gavette in concluding that "the language of the new law itself says that it applies”), which was in turn cited with approval and followed by the 10th Circuit in United States v. 1002.35 Acres of Land, 942 F.2d 733, 736 (10th Cir.1991) ("the 1985 Amendments expressly provide[] that the Amendments shall apply to pending cases ..., including cases where the fee petition was the only remaining item on the docket when the Amendments were enacted”).


. See 38 U.S.C.A. § 7292(c), (d), (e) (West 1991); Bethea v. Derwinski, 2 Vet.App. 252, 254 (1991) ("binding precedent” as to this Court includes "a decision of the ... Federal Circuit”); see also Jones (McArthur) and Karnas v. Derwinski, 2 Vet.App. 231, 234 (1992) (en banc) (Federal Circuit decision "is of extreme importance because some of our decisions, and possibly this one on the interpretation of the EAJA, are subject to review by the Federal Circuit (38 U.S.C.[A.] § 7292)"), vacated as to appellant Karnas, Karnas v. Principi, 985 F.2d 582 (Fed.Cir.1992); Dudley v. Derwinski, 2 Vet.App. 602, 603 (1992) (en banc) (expressly confirming panel holding in Jones (Ponce), 2 Vet.App. 362, 363 (1992), that Federal Circuit precedent opinion in Butler v. Derwinski, 960 F.2d 139, 141 (Fed.Cir.1992), had overruled a prior precedent of this Court in Elsevier v. Derwinski, 1 Vet.App. 150, 154 (1991)).


. Pub.L. No. 99-80, § 7(a), 99 Stat. 183, 186 (1985).


. Fulton v. Heckler, 784 F.2d 348, 349 (10th Cir.1986); United States v. Kemper Money Market Fund, Inc., 781 F.2d 1268, 1270 n. 1 (7th Cir.1986); Trust Co. of Columbus v. United States, 776 F.2d 270, 271-72 (11th Cir.1985) (by implication); United States v. Yoffe, 775 F.2d 447, 448-49 (1st Cir.1985) (by implication); Russell v. National Mediation Bd., 775 F.2d 1284, 1286 (5th Cir.1985).


. McQuiston v. Marsh, 790 F.2d 798, 800 (9th Cir.1986) (following Gavette). Contra Blackmon v. United States, 807 F.2d 70, 74 (6th Cir.1986).


. See discussion infra part I.D. of the text.


. Section 208 of the 1980 EAJA provided:
This title and the amendments made by this title shall take effect on October 1, 1981, and shall apply to any adversary adjudication, as defined in section 504(b)(1)(C) of title 5, United States Code, and any civil action or adversary adjudication described in section 2412 of title 28, United States Code, which is pending on, or commenced on or after, such date.
Pub.L. No. 96-481, § 208, 94 Stat. 2325 (1980).


. Knights of the Ku Klux Klan v. East Baton Rouge Parish School Bd., 679 F.2d 64, 67-68 (5th Cir.1982); United States for Heydt v. Citizens State Bank, 668 F.2d 444, 446 (8th Cir.1982).


. Tongol v. Donovan, 762 F.2d 727, 732 (9th Cir.1985); Nichols v. Pierce, 740 F.2d 1249, 1256 (D.C.Cir.1984); Commissioners of Highways v. United States, 684 F.2d 443, 444-45 (7th Cir.1982). See also Blackmon v. United States, 807 F.2d 70, 73-75 (6th Cir.1986) (later adopting Nichols and Tongol reasoning as applied to the 1985 Amendments).


. See Chiu v. United States, 948 F.2d 711, 713 (Fed.Cir.1991) (referring to prior remand of case, Chiu v. United States, 887 F.2d 1094 (Fed.Cir. 1986), in order for the Claims Court to apply 1985 amendment to case pending only on EAJA fee application when amendment enacted, see 948 F.2d at 711 n. 1).


. 28 U.S.C.A. § 2412(d) (West Supp.1993) (emphasis added) provides in subparagraphs (1)(A) and (2)(E):
(A) Except as otherwise specifically provided by statute, a court shall award to a prevailing party other than the United States fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.
(E) "civil action brought by or against the United States” includes an appeal by a party, other than the United States, from a decision of a contracting officer rendered pursuant to a disputes clause in a contract with the Government or pursuant to the contract Disputes Act of 1978....
See generally, for EAJA's use of “civil action", 28 U.S.C.A. § 2412(a), (b), (d) (West Supp.1993).


. Jean, 496 U.S. at 160, 110 S.Ct. at 2320.


. Although a portion of Hudson's holding (relating to remands ordered by district courts pursuant to sentence four of Social Security Act section 405(g)) may be considered to have been overruled in part by dictum in Shalala v. Schaefer, - U.S. -, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993), the Supreme Court there took pains to point out, in response to the dissenting opinion of Justice Stevens, that "Hudson remains good law as applied to remands ordered pursuant to sentence six [of § 405(g) ]." Schaefer, - U.S. at -, 113 S.Ct. at 2631 n. 4.


. See also 28 U.S.C.A. § 2412(d)(3) (West Supp. 1993), which empowers a court "to award fees for representation before an agency to a party who prevails in an action for judicial review to 'the same extent authorized in [5 U.S.C. § 504(a) ].' ” Hudson, 490 U.S. at 890, 109 S.Ct. at 2257. An adversary adjudication is defined as one in which “the position of the United States is represented by counsel or otherwise”. 5 U.S.C.A. § 504(d)(3) (West Supp.1993).


. Hudson, 490 U.S. at 890, 109 S.Ct. at 2257.


. S.Rep. No. 342, 102d Cong., 2d Sess. 39 (1992).


. See quotation from Jean in text, ante at 114, note 17.


. Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 184-85, 108 S.Ct. 1704, 1711-12, 100 L.Ed.2d 158 (1988) (state statutory law); accord Miles v. Apex Marine Corp., 498 U.S. 19, 32, 111 S.Ct. 317, 325, 112 L.Ed.2d 275 (1990) (federal statutory law); U.S. Dep't of Labor v. Perini North River Assoc., 459 U.S. 297, 319-20, 103 S.Ct. 634, 648, 74 L.Ed.2d 465 (1983) (case law); Cannon v. Univ. of Chicago, 441 U.S. 677, 696-97, 99 S.Ct. 1946, 1957-58, 60 L.Ed.2d 560 (1979) (case law); V.E. Holding Corp. v. Johnson Gas Appliance Co., 917 F.2d 1574, 1581 (Fed.Cir.1990) (case law), cert. denied, 499 U.S. 922, 111 S.Ct. 1315, 113 L.Ed.2d 248 (1991).


. Federal Courts Administration Act (FCAA), § 102(d), 106 Stat. 4506, 4507 (1992) (providing for the abolition of TECA six months after the October 29, 1992, enactment of the FCAA).


. FCAA, § 102(e), 106 Stat. 4506, 4507 (1992). As to appeals which had been assigned to a panel on the effective date of the TECA’s abolition, the TECA panel was assigned to the Federal Circuit "for the purpose of deciding the case”. FCAA, § 102(e)(2), 106 Stat. 4506, 4507 (1992). The full text of section 102(e) reads:
(e) Pending Cases.- — (1) Any appeal which, before the effective date of abolition described in subsection (d), is pending in the Temporary Emergency Court of Appeals but has not been submitted to a panel of such court as of that date shall be assigned to the United States Court of Appeals for the Federal Circuit as though the appeal had originally been filed in that court.
(2) Any case which, before the effective date of abolition described in subsection (d), has been submitted to a panel of the Temporary Emergency Court of Appeals and as to which the mandate has not been issued as of that date shall remain with that panel for all purposes and, notwithstanding the provisions of sections 291 and 292 of title 28, United States Code, that panel shall be assigned to the United States Court of Appeals for the Federal Circuit for the purpose of deciding such a case.


. The Senate Committee report stated:
Whatever may have been the value of the [TECA] in earlier years, its caseload is now so small as to justify its abolition.... Section 103 of S. 1569 encompasses the Federal Courts Study Committee recommendation found on page 73 of the Study Committee Report. It would abolish TECA and vest its remaining caseload in the Court of Appeals for the Federal Circuit.
S.Rep. No. 342, 102d Cong., 2d Sess. 25 (1992).


. EAJA fees clearly are available in cases that were appealed to TECA. See Consumers Power Co. v. Dep't of Energy, 894 F.2d 1571, 1578-82 (Temp.Emer.Ct.App.1990).


. Sullivan v. Shoop, 496 U.S. 478, 484, 110 S.Ct. 2499, 2504, 110 L.Ed.2d 438 (1990) (quoting Sorenson v. Secretary of the Treasury, 475 U.S. 851, 860, 106 S.Ct. 1600, 1606, 89 L.Ed.2d 855 (1986), and long line of Supreme Court precedent to the same effect); see also United States v. Nordic Village, Inc., — U.S. -, -, 112 S.Ct. 1011, 1015, 117 L.Ed.2d 181 (1992) (statute must be construed in such fashion that every word has some operative effect); Hellebrand v. Secretary of HHS, 999 F.2d 1565, 1571 (Fed.Cir.1993) (same); Genentech, Inc. v. Eli Lilly and Co., 998 F.2d 931, 942 (Fed.Cir.1993) (to same effect); In re Fee Agreement of Smith, 4 Vet.App. 487, 493 (1993) ("each part or section should be construed in connection with every other part or section so as to produce a harmonious whole”); Leopoldo v. Brown, 4 Vet.App. 216, 219 (1993) (quoting Talley v. Derwinski, 2 Vet.App. 282, 286 (1992), to the same effect).


. United States v. ex rel. Director, Idaho Dep 't of Water Resources, - U.S. -, -, 113 S.Ct. 1893, 1896, 123 L.Ed.2d 563 (May 3, 1993); Smith v. United States, — U.S. -, -, 113 S.Ct. 1178, 1183, 122 L.Ed.2d 548 (March 8, 1993); Ardestani v. INS, - U.S. -, -, 112 S.Ct. 515, 520, 116 L.Ed.2d 496 (December 10, 1991). See also Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 95, 111 S.Ct. 453, 457, 112 L.Ed.2d 435 (1990) (citing Bowen v. City of New York, 476 U.S. 467, 479, 106 S.Ct. 2022, 2029, 90 L.Ed.2d 462 (1986) for this principle).


. In Irwin, the Supreme Court held expressly in 1990 that principles of equitable tolling applicable in suits between private litigants were applicable in suits against the United States that invoke time requirements. The Court there stated:
Once Congress has made such a waiver [of sovereign immunity], we think that making the rule of equitable tolling applicable to suits against the Government, in the same way that it is applicable to private suits, amounts to little, if any, broadening of the congressional waiver. Such a principle is likely to be a realistic assessment of legislative intent as well as a practically useful principle of interpretation.
Irwin, 498 U.S. at 95, 111 S.Ct. at 457 (emphasis added).


. See discussion infra in part II.B. of the text about determining what Congress "intended''.


. See Schultz v. Crowley, 806 F.2d 281, 282 (D.C.Cir.1986), denying reh’g and reh’g en banc of 802 F.2d 498 (D.C.Cir.1986) (two panel judges characterized the 1985 EAJA Amendments as intended to "clarify” as compared with making a waiver of sovereign immunity); see also American Pacific Concrete Pipe Co. v. NLRB, 788 F.2d 586, 589 (9th Cir.1986) (distinguishing among parts of 1985 EAJA Amendments as to whether they involved new waivers of sovereign immunity or "clarifying” amendments). See cases cited infra note 34.


. H.R.Rep. No. 102-1006, 102d Cong., 2d Sess. 25, reprinted in 1992 U.S.C.C.A.N. 3921, 3934 (1992); S.Rep. No. 342, 102d Cong., 2d Sess. 39 (1992). See quotations infra in part II.B. of the text.


. See, e.g., CSPI, 802 F.2d at 523-24; Russell, 775 F.2d at 1288; American Pacific, 788 F.2d at 588-90.


. There was at least one other “new” waiver of sovereign immunity in the 1985 EAJA Amendments — an amendment increasing from $5 to $7 million the net-worth ceiling in 28 U.S.C.A. § 2412(d)(2)(B) above which an entity could not qualify for EAJA fees. Pub.L. No. 99-80, § 1(c)(1), 99 Stat. 183, 183 (1985). See American Pacific, 788 F.2d at 588-90 (holding, after close scrutiny of legislative history, that the increased ceiling was "an expansion of eligibility to new claimants” rather than a clarifying amendment as in Russell, supra note 34, and thus did not apply to a "pending” case).
One other provision in the 1985 EAJA Amendments was also arguably a waiver. That is the provision adding to EAJA a definition of "prevailing party” in eminent domain cases (28 U.S.C.A. § 2412(d)(2)(H)), Pub.L. No. 99-80, § 2(c)(2)(H), 99 Stat. 183, 185 (1989). Prior to the 1985 Amendments, "the [federal] courts were divided as to whether and how the EAJA applied to landowners in eminent domain proceedings [citing authorities].” 6.93 Acres of Land, 852 F.2d 633, 636 (1st Cir.1988). Although at least one circuit concluded that the 1985 Amendment was "clarifying” and therefore applicable to cases pending only on EAJA fee applications, 6.93 Acres of Land, 852 F.2d at 634-35, the facts of that case did not raise a question of an expansion of a sovereign immunity waiver since the applicant there failed to meet the new statutory definition, and fees, therefore, were denied by the First Circuit. Accord 1002.35 Acres of Land, 942 F.2d 733, 736 (10th Cir.1991).


. See supra note 7.


. It did not cite, in order of recency: Idaho, - U.S. -, -, 113 S.Ct. 1893, 1896, 123 L.Ed.2d 563 (1993); Smith, -U.S. -, -, 113 S.Ct. 1178, 1183, 122 L.Ed.2d 548 (1993); U.S. Dep't of Energy v. Ohio, U.S. -, -, 112 S.Ct. 1627, 1635, 118 L.Ed.2d 255 (1992); Nordic Village, - U.S. -, -, 112 S.Ct. 1011, 1016, 117 L.Ed.2d 181 (1992); or Ardestani, - U.S. at -, 112 S.Ct. at 515, 521 (1991). Although not cited in Mortenson, Nordic Village was cited by the Federal Circuit in two opinions issued shortly after Mortenson, for the proposition that "a statute is to be construed in a way which gives meaning and effect to all of its parts.” Hellehrand, 999 F.2d 1565, 1571 (Fed. Cir.1993). See also Genentech, 998 F.2d 931, 942 (Fed.Cir.1993) (“statute must be interpreted to give effect to each of its provisions”).
The Federal Circuit's resort, in Mortenson, to legislative history to determine the intent of various fee-shifting statutes, including EAJA, is not an isolated example of Federal Circuit jurisprudence. The Federal Circuit delved extensively into such legislative history in Gavette, 808 F.2d at 1464-65, in 1986 and did so again as to EAJA in 1988 in Naekel v. Dep't of Transp., 845 F.2d 976, 981 (Fed.Cir.1988).


. See supra note 37.


. Ardestani, — U.S. at -, 112 S.Ct. at 520. Indeed, in Jean, 496 U.S. at 162-165 n. 14, 110 5.Ct. at 2321-22, 2322 n. 14, the Supreme Court reviewed the EAJA legislative history in reaching its unanimous conclusion. So did the Court in Kubrick, 444 U.S. at 267 n. 6, 100 S.Ct. at 549 n. 6. And in Irwin, 498 U.S. at 95, 111 S.Ct. at 457, fully quoted supra note 30, the Court referred to its "little, if any, broadening of the congressional waiver” of sovereign immunity as "likely to be a realistic assessment of legislative intent.”


. The Federal Circuit, in the extensive quote above from its binding precedent opinion in Mortenson, ante at 117-18, may have indicated that legislative history must be “clear”. 996 F.2d at 1181. Likewise, the Supreme Court in Smith, - U.S. at -, 113 S.Ct. at 1183, noted in passing that the plaintiff had not asserted "clear evidence of congressional intent”. However, neither court held that unequivocal legislative history on the question of congressional intent was necessary to establish a waiver of sovereign immunity.


. I think that the Committees may also have been using "clarify” in the sense of making express what the floor managers in both houses had expressly stated, in the October 1988 debate prior to final passage of the Veterans' Judicial Review Act compromise legislation, that “it is clear that the Equal Access to Justice Act ... is applicable to VA benefit cases determined in Federal Court.... It is applicable on its face to VA benefit determinations made by either the Court of Veterans Appeals or the Court of Appeals for the Federal Circuit.” 134 Cong.Rec. 31789 (1988) (statement of Rep. Edwards); see also 134 Cong.Rec. 31473 (1988) (statement of Sen. Cranston).


. CSPI, 802 F.2d at 522.


. But cf. discussion supra in text at part I.F.


. Hudson, 490 U.S. at 890, 109 S.Ct. at 2257 quoting the statutory Congressional Findings and Purposes of the 1980 EAJA section 1(c)(2) (found at 5 U.S.C.A. § 504 note (West Supp.1993)).